ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and reply of 10 August 2022 are entered.
	Claims 1-8, 11, and 12 have been canceled. Claims 9 and 10 are pending and are being examined on the merits.
	The rejection of claims 1, 3, and 4 under 35 U.S.C. 102(a)(2) as being anticipated by ‘462 is withdrawn in light of the amendment filed 10 August 2022.
	The rejection of claims 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by ‘081 is withdrawn in light of the amendment filed 10 August 2022.
	The rejection of claims 1, 3, and 4 under 35 U.S.C. 102(a)(1) as being anticipated by ‘531 is withdrawn in light of the amendment filed 10 August 2022.
	The rejection of claims 5-8 under 35 U.S.C. 103 as being unpatentable over ‘462 or ‘531 in view of Chen is withdrawn in light of the amendment filed 10 August 2022.

Allowable Subject Matter
Claims 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art as cited above is specific to each claimed peptide. ‘462 teaches a peptide of SEQ ID NO: 1, ‘081 teaches a peptide of SEQ ID NO: 2, and ‘531 teaches a peptide of SEQ ID NO: 3. In none of these cited prior art is a flounder surimi taught that contains one or multiple of these peptides. No other prior art specifically suggests or provides a rationale for one of ordinary skill to prepare a flounder surimi containing SEQ ID NOs: 1, 2, or 3. The claimed flounder surimi comprising a peptide having the sequence of SEQ ID NOs: 1, 2, or 3 is therefore novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        /SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658